NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



BRODY McCELLAND CATT, a/k/a        )
BRODY M. CATT, DOC #C11999,        )
                                   )
           Appellant,              )
                                   )
v.                                 )               Case No. 2D17-4629
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 11, 2019.

Appeal from the Circuit Court for Manatee
County; Hunter W. Carroll, Judge.

Jason T. Forman of Law Offices of Jason
T. Forman, Fort Lauderdale, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Linsey Sims-
Bohnenstiehl, Assistant Attorney General,
Tampa, for Appellee.


PER CURIAM.

             Affirmed.




SILBERMAN, MORRIS, and ROTHSTEIN-YOUAKIM, JJ., Concur.